Citation Nr: 0111662	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  98-11 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder.

2.  Entitlement to non-service-connected disability pension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Reichelderfer





INTRODUCTION

The veteran served on active duty from January 1968 to August 
1971.

This appeal arises from a rating decision of February 1998 
from the Buffalo, New York, Regional Office (RO), which 
denied the claims for PTSD and pension benefits.

The Board notes that, during the course of this appeal, the 
veteran requested, and was scheduled for, a Travel Board 
hearing before a Member of the Board at the RO, in September 
1999.  The veteran failed to report for that hearing.  The RO 
requested an explanation from the representative, and was 
advised, by written memorandum, that, after discussion 
between the veteran and the representative, they had 
"agree[d] that it would be more beneficial to him to file a 
motion for reconsideration rather than appear at a travel 
board hearing.  I have mailed the motion to the Board for 
their review. . . . [W]e feel the motion is the way to go at 
this time."

The Board's records indicate that the veteran's motion for 
reconsideration of the March 1991 Board decision was denied 
by the Chairman in January 2000.


FINDINGS OF FACT

1.  A March 1991 decision of the Board of Veterans' Appeals 
denied the veteran's claim of service connection for PTSD.

2.  Although the veteran filed a statement seeking service 
connection for PTSD in November 1997, no evidence has been 
received subsequent to the March 1991 Board decision.

3.  The veteran filed an informal claim for pension benefits 
in November 1997.

4.  Although the RO sent the veteran a letter and formal 
application form, as well as a request for medical evidence 
and employment information to support his claim for pension, 
no response to this request for information has been 
received. 


CONCLUSIONS OF LAW

1.  The March 1991 Board decision is final.  New and material 
evidence has not been received, and the claim for service 
connection for PTSD may not be reopened.  38 U.S.C.A. 
§§ 1110, 1131, 5108, 7104(b) (West 1991 & Supp. 2000); Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000); 
38 C.F.R. §§ 3.156(a), 3.303(a), 20.1100 (2000).

2.  The veteran has submitted no evidence to show that he is 
100 percent disabled, or that he is unemployable by reason of 
permanent and total disability.  38 U.S.C.A. §§ 1502, 1521 
(West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000); 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.17 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A February 1989 rating decision denied service connection for 
PTSD.  The veteran perfected an appeal of that decision to 
the Board of Veterans' Appeals (Board).

A March 1991 decision by the Board denied service connection 
for an acquired psychiatric disorder, to include PTSD.

A February 1992 Order from the United States Court of 
Veterans Appeals (now the U.S. Court of Appeals for Veterans 
Claims) dismissed an appeal by the veteran, based upon a 
notice of request to withdraw the appeal.

A request to reopen the claim for service connection for 
PTSD, on a Statement in Support of Claim (VA Form 21-4138), 
was received by the RO in November 1997.  On that form, the 
veteran also sought non-service-connected disability pension, 
alleging several disabling conditions.  No evidence 
accompanied this claim.

In December 1997, the RO sent the veteran a letter and formal 
pension application form.  The RO specifically requested 
information as to any medical treatment the veteran had 
received, which would be relevant to either his PTSD claim or 
his pension claim, as well as employment information, and 
authorization for the RO to obtain any such information 
and/or records for the veteran.  No response to this request 
for information has been received.

Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. §§ 3.303(a), 3.304(f) (2000).  

In addition, the law authorizes the payment of a non-service-
connected disability pension to a veteran of a war who has 
the requisite service and who is permanently and totally 
disabled. 38 U.S.C.A. §§ 1502, 1521 (West 1991).  Basic 
entitlement exists if:  (1) a veteran served in the active 
military, naval or air service for ninety (90) days or more 
during a period of war; (2) is permanently and totally 
disabled from non-service connected disability not due to the 
veteran's own willful misconduct; and (3) meets the net worth 
requirements under 38 C.F.R. § 3.274, and does not have an 
annual income in excess of the applicable maximum annual 
pension rate specified in 38 C.F.R. §§ 3.23, 3.3.  

Service connection for PTSD was denied by the Board in a 
March 1991.  The veteran appealed the Board's decision to the 
Court.  However, the appeal was dismissed by the Court in 
February 1992, based upon a request by the veteran to 
withdraw the appeal.  Accordingly, the Board's determination 
became final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (2000).  Reconsideration was denied in January 
2000.

Prior decisions of the Board may be reopened upon the receipt 
of evidence which is both new and material.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991).  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
March 1991 Board decision is a final determination and was 
the last decision to address the issue of service connection 
for PTSD, the evidence that is considered to determine 
whether new and material evidence has been received is the 
evidence that has been received following that decision.  The 
evidence received subsequent to that decision is presumed 
credible for the purposes of reopening the veteran's claim, 
unless it is inherently false or untrue, or is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet.App. 216 (1995); Justus v. Principi, 3 Vet.App. 
510 (1992).  See also Robinette v. Brown, 8 Vet.App. 69 
(1995).

No evidence has been received from the veteran or his 
representative subsequent to the Board's March 1991 decision.  
Where a claim has been previously denied by the Board, it may 
not be considered on the same factual basis.  Since no 
evidence has been received, to again address the veteran's 
claim for service connection for PTSD would amount to 
consideration of the claim on the same factual basis.  This 
is prohibited.  38 U.S.C.A. § 7104(b) (West 1991); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In addition, since new 
and material evidence is required to reopen a previously 
disallowed claim, and no evidence has been submitted by the 
veteran or his representative, the claim for service 
connection for PTSD cannot be reopened.  38 U.S.C.A. § 5108 
(West 1991).

Accordingly, there is no basis in the law for consideration 
of the veteran's request to reopen his claim for service 
connection for PTSD.  In this case there is a lack of 
entitlement to consideration of the veteran's claim under the 
law.  The application of the law to the facts is dispositive, 
and reopening the previously disallowed claim must be denied.  
Sabonis v. Brown, 6 Vet.App. 426 (1994). 

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted during the pendency of the veteran's 
appeal.  That statute contains a number of new provisions 
pertaining to claims development procedures, including 
assistance to be provided to claimants by the RO, 
notification as to evidentiary requirements, and the 
obtaining of medical examinations and opinions to attempt to 
establish service connection.  However, in this case, the law 
is dispositive of the appeal.  Therefore, the provisions 
related to evidentiary development are not applicable.

The record reflects that the RO also sent a December 1997 VA 
letter to the veteran, at the address he had provided, 
advising him that he must submit new and material evidence to 
reopen his claim for service connection for PTSD.  That 
letter thus advised the veteran of the evidence necessary to 
substantiate his attempt to reopen the previously denied 
claim.  Accordingly, any duty to notify the veteran of 
necessary evidence that might arise in the context of 
reopening a claim with new and material evidence has been 
satisfied.  Neither the veteran nor his representative has 
indicated additional relevant evidence is available.  
Additionally, of decisive significance in the present matter 
is language in the new statute which provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(f)).  
Therefore, to whatever extent the new legislation has changed 
the approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.  Accordingly, the Board may 
proceed no further on the issue of service connection for 
PSTD.

Separate and apart from the PTSD claim, the veteran has 
sought entitlement to a non-service-connected disability 
pension.  A claim for pension includes the requirements that 
the veteran warrant a permanent and total disability rating, 
and that the veteran provide evidence that his income meets a 
specified standard for entitlement.  38 U.S.C.A. § 1521 (West 
1991); 38 C.F.R. § 3.3(a)(3) (2000); Vargas-Gonzalez v. West, 
12 Vet.App. 321 (1999).  In December 1997, the RO forwarded a 
VA Form 21-527 (Income-Net Worth and Employment Statement) to 
the veteran so he could supply the RO with the necessary 
income data.  However, no response to this request for income 
data has been received.  Furthermore, neither the veteran nor 
his representative has provided any information as to medical 
evidence which the RO might secure on the veteran's behalf to 
support his claim for penson.  This information is required 
to assess the claim, and can only be supplied by the veteran.  

We must emphasize, as has the Court of Appeals for Veterans 
Claims, that "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet.App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  See also Olson v. Principi, 3 
Vet.App. 480, 483 (1992).  Furthermore, a claimant is under a 
duty to keep the RO (and, when necessary, the Board) apprised 
of a means of communicating with him, whether he has a 
regular residence or not.  See 38 C.F.R. § 1.710 (2000).  The 
Court has declared that there is no burden on the part of VA 
to turn up heaven and earth to locate a veteran.  Hyson v. 
Brown, 5 Vet.App. 262, 265 (1993).  

As note above, the VCAA provides for assistance by VA when 
the veteran has identified potential sources of helpful 
evidence.  The Act also provides:

INCOMPLETE APPLICATIONS. -- If a claimant's 
application for a benefit under the laws 
administered by the Secretary is incomplete, the 
Secretary shall notify the claimant and the 
claimant's representative, if any, of the 
information necessary to complete the application.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5102(b).  
Clearly, here, the veteran's claim for pension, as filed, was 
incomplete.  The RO so advised the veteran by letter, and 
then sent him a Rating Decision to the same effect.  Also, 
the RO issued a very detailed Statement of the Case, 
describing the deficiencies in the record and the need for 
the veteran to provide some guidance in order for the RO to 
further assist in development of the claim.  No information 
was forthcoming.  Therefore, the Board's review can be based 
only upon the present evidence of record, which in this 
instance does not support the veteran's claim.  

We note that the veteran's representative, in an Informal 
Hearing Presentation filed with the Board in February 2001, 
requested a remand of the appeal as to both issues.  The 
representative cited the VCAA, and asserted that the RO had 
failed to follow that statute's mandate that, when a 
substantially complete application has been filed, the RO 
must advise the veteran of how it will assist in gathering 
evidence, and consider scheduling a medical examination to 
generate more evidence.  However, in this case, the veteran 
did not even file a substantially complete claim; as noted 
above, his claim was incomplete, and he has made no 
discernable effort to complete the application so as to 
invoke any additional assistance by the RO.

With all sympathy for the veteran and any problems he may be 
suffering with his health and employment, we must point out 
that the RO cannot be expected to divine information which 
the veteran has failed to supply, to enable the RO to develop 
evidence for him.  The advisable course at this time is for 
the representative to guide the veteran in filing new claims, 
if he so desires, and in cooperating with the RO's requests 
for relevant information.

The Board therefore finds that no useful purpose would be 
served in remanding this matter.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The U.S. Court of Appeals 
for Veterans Claims has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet.App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).


ORDER

No new and material evidence to reopen the claim for service 
connection for PTSD has been received.  The appeal is denied.

Entitlement to non-service-connected disability pension is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 



